Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (US 4,220,846, herein Rice).
In regards to claim 1, Rice discloses
A system for heating, evaporating, vaporizing, distilling, decomposing, pyrolyzing, cracking or refining a stagnate or flowing substance (col.2 lines 35-40, the system is provided for heating a flowing substance), comprising:
a. a three-dimensional carbon nanostructured porous foam material, having a plurality of porous cavities (Figs.1-5 and col.6 lines 47-53), and

In regards to claim 2, Rice discloses that the energy source comprises solar or radio/micro- wave radiation (col.8 lines 43-45).
In regards to claim 3, Rice discloses that the pores of the nanosponge are decorated with metals, metal oxides, or semiconductors, or the nanotubes in the nanosponge are heteroatom doped (col.6 lines 50-53).
In regards to claim 4, Rice discloses that the three-dimensional carbon nanostructured porous foam comprises nanotubes, graphene, graphite microtubes, microfibers, or combinations thereof (col.8 lines 18-25).
In regards to claim 5, Rice discloses that the three-dimensional carbon nanostructured porous foam is micro-scaled (col.6 lines 47-50, reticulated vitreous carbon is a microporous material).
In regards to claim 6, Rice discloses that the three-dimensional carbon nanostructured porous foam is macro-scaled (col.6 lines 35-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763